                                                                      Case 2:16-cv-00579-RFB-EJY Document 47 Filed 06/01/20 Page 1 of 2




                                                            1    DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                            2    HOLLY E. WALKER, ESQ.
                                                                 Nevada Bar No. 14295
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                            6    Email: holly.walker@akerman.com
                                                            7    Attorneys for Bank of America, N.A.
                                                            8
                                                            9                                 UNITED STATES DISTRICT COURT

                                                            10                                         DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                 BANK OF AMERICA, N.A.,                              Case No.: 2:16-cv-00579-RFB-EJY
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12                         Plaintiff,
                                                                                                                     MOTION TO REMOVE ATTORNEY
AKERMAN LLP




                                                            13   v.                                                  FROM ELECTRONIC SERVICE LIST

                                                            14   THE      WILLOWS      HOMEOWNERS'
                                                                 ASSOCIATION; SFR INVESTMENTS POOL
                                                            15   1,  LLC;    ABSOLUTE   COLLECTION
                                                                 SERVICES, LLC,
                                                            16
                                                                                       Defendants.
                                                            17

                                                            18   TO:      ALL PARTIES, AND THEIR COUNSEL OF RECORD:

                                                            19            PLEASE TAKE NOTICE that Tenesa S. Powell, Esq., is no longer associated with the law

                                                            20   firm of Akerman LLP and requests that Ms. Powell be removed from the service list.

                                                            21   ///

                                                            22   ///

                                                            23   ///

                                                            24   ///

                                                            25   ///

                                                            26   ///

                                                            27   ///

                                                            28   ///

                                                                 52995618;1
                                                                     Case 2:16-cv-00579-RFB-EJY Document 47 Filed 06/01/20 Page 2 of 2




                                                            1             Akerman LLP continues to serve as counsel for Bank of America, N.A. in this action. All

                                                            2    items, including, but not limited to, pleadings, papers, correspondence, documents and future notices

                                                            3    in this action should continue to be directed to Darren T. Brenner, Esq. and Holly E. Walker, Esq.

                                                            4
                                                                          DATED this 1st day of June, 2020.
                                                            5

                                                            6                                                 AKERMAN LLP
                                                            7

                                                            8                                                 /s/ Holly E. Walker, Esq.
                                                                                                              DARREN T. BRENNER, ESQ.
                                                            9                                                 Nevada Bar No. 8386
                                                                                                              HOLLY E. WALKER, ESQ.
                                                            10                                                Nevada Bar No. 14295
                                                                                                              1635 Village Center Circle, Suite 200
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                                              Las Vegas, Nevada 89134
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                                                              Attorneys for Bank of America, N.A.
AKERMAN LLP




                                                            13

                                                            14
                                                                                                       COURT APPROVAL
                                                            15
                                                                          IT IS SO ORDERED.
                                                            16
                                                                          Date: June 1, 2020
                                                            17
                                                                                                                     ___________________________________
                                                            18                                                       UNITED STATES MAGISTRATE JUDGE
                                                                                                                     Case No.: 2:16-cv-00579-RFB-EJY
                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                 2
                                                                 52995618;1
